The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive. 
The Applicant argues that “there is no specific teaching of residence time in the cited art”.

The Examiner notes that the Applicant has defined residence time in paragraph 0038 as, “ residence time x is an indication of how long the relevant species spend inside the reactor before being removed to the exhaust”. The Examiner takes the position that Yoon as modified by Clark indeed does show a range of time that the target is disposed to various actions to deposit layers and a purging step to remove any elements relevant to an reaction. The Examiner takes the position that the exposure times within the chamber and the time period that the target is exposed before the purging of the reaction gases is the same procedure as described in paragraph 0038.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims #1- 7, 9-16, 18- 20, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al., (U.S. Pub. 2009/0155606), hereinafter referred to as “Yoon” and in further view of Clark (U.S. Pub. No. 2008/0241388).

Yoon shows, with respect to claim #1, a method of depositing a layer of silicon nitride dielectric by plasma atomic layer deposition (paragraph 0013) the method comprising: providing a substrate (paragraph 0019) in a reaction space/reactor in a first phase (paragraph 0019), contacting the substrate with a silicon precursor (paragraph 0022) to adsorb an adsorbed species of the silicon precursor on the substrate (paragraph 0022) wherein the process cycle can be repeated (one or more cycles) to achieve the desired film thickness (paragraph 0029). 

Yoon substantially shows the claimed invention as shown in the rejection above.

Yoon fails to show, with respect to claim #1, a method wherein a second phase, contacting the substrate with excited nitrogen species to react with the adsorbed species, wherein the excited nitrogen species is supplied to or formed in the reaction space for greater than about 0.1 s, and wherein the residence time of the excited species in the reaction space during the second phase is less than about 0.2 s. 

Clark teaches, with respect to claim #1, a method wherein exposing a substrate to first precursors (silicon) and a nitrogen precursor configured to react with the silicon precursor, wherein a purge gas is supplied between each step (constituting the providing of precursor gases as separate processes occurring one after the other; paragraph 0031) wherein the nitrogen precursor enacts with the surface as an excited nitrogen species (paragraph 0049) and wherein gas pulse lengths for a nitrogen precursor and a silicon precursor can be between 0.1 and 3 sec (paragraph 0036).

The Examiner notes that Clark does not state explicitly that the excited nitrogen species is supplied to or formed in the reaction space for greater than about 0.1 s, and wherein the residence time of the excited species in the reaction space during the second phase is less than about 0.2 s. However, the Examiner takes the position that Clark’s process of providing pulses of nitrogen precursor for a period of greater that 0.1 seconds followed by a purging process to eliminate/annul the effective precursors, exemplifies that presents/effect of the nitrogen gas for greater that 0.1 second and less than 0.2 seconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method wherein a second phase, contacting the substrate with excited nitrogen species to react with the adsorbed species wherein the excited nitrogen species is supplied to or formed in the reaction space for greater than about 0.1 s, and wherein the residence time of the excited species in the reaction space during the second phase is less than about 0.2 s, into the method of Yoon, with the motivation that this may be utilized to vary the concentration of additional charged species, as taught by Clark.

Yoon shows, with respect to claim #2 a method further comprising purging the reaction space (paragraph 0013) between contacting the substrate with the silicon precursor and contacting the substrate with the excited nitrogen species (paragraph 0013, 0019). 

Yoon fails to shows, with respect to claim #3, a method wherein in the second phase the excited nitrogen species replace ligands on the adsorbed species with nitrogen to leave a layer of dielectric SiN.

Clark teaches, with respect to claim #3 a method wherein exposing a substrate to first precursors (silicon) and a nitrogen precursor configured to react with the silicon precursor, wherein a purge gas is supplied between each step (which teaches the providing of precursor gases as separate processes occurring one after the other; paragraph 0031) wherein the nitrogen precursor enacts with the surface as an excited nitrogen species (paragraph 0049).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a method wherein in the second phase the excited nitrogen species replace ligands on the adsorbed species with nitrogen to leave a layer of dielectric SiN, into the method of Yoon, with the motivation that this may be utilized to vary the concentration of additional charged species, as taught by Clark.


Yoon shows, with respect to claim #4, a method wherein the silicon precursor is organic, and the layer of dielectric SiN contains less than 2 atomic % carbon (paragraph 0043).

Yoon shows, with respect to claim #5, a method wherein the silicon precursor is a halide and the dielectric SiN layer contains less than about 2 atomic % of a halogen (Chlorine) from the silicon precursor (paragraph 0014).

Yoon shows, with respect to claim #6 method wherein the silicon precursor comprises a silicon amine (BTBAS; paragraph 0007).

Yoon show, with respect to claim #7, method wherein the silicon precursor comprises BTBAS (paragraph 0007).

Yoon as modified by Clark, substantially shows the claimed invention as shown in the rejection of claim #1 above.
Yoon fails to show, with respect to Claims #9, a method wherein the second phase comprises generating a plasma from nitrogen gas alone, and supplying the excited nitrogen species from the plasma.

Clark teaches, with respect to claim #9 a method wherein exposing a substrate to first precursors (silicon) and a nitrogen precursor configured to react with the silicon precursor, wherein a purge gas is supplied between each step (constituting the providing of precursor gases as separate processes occurring one after the other; paragraph 0031).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to Claims #9, a method wherein the second phase comprises generating a plasma from nitrogen gas alone, and supplying the excited nitrogen species from the plasma, into the method of Yoon, with the motivation that this may be utilized to vary the concentration of additional charged species, as taught by Clark.

Yoon fails to show, with respect to Claims #10, a method, wherein the second phase comprises generating a plasma from nitrogen gas and hydrogen gas and supplying the excited nitrogen species from the plasma.

Clark teaches, with respect to Claims #10, a method, wherein the second phase comprises generating a plasma from nitrogen gas and hydrogen gas and supplying the excited nitrogen species from the plasma (constituting the providing of precursor gases as separate processes occurring one after the other; paragraph 0049, 0044).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to Claims #10, a method, wherein the second phase comprises generating a plasma from nitrogen gas and hydrogen gas and supplying the excited nitrogen species from the plasma, into the method of Yoon, with the motivation that this may be utilized to vary the concentration of additional charged species, as taught by Clark.

Yoon fails to show, with respect to claim #11 a method wherein the excited nitrogen species is supplied to or formed in the reaction space for greater than about 0.5 s. 

Clark teaches, with respect to claim #11 a method wherein exposing a substrate to first precursors (silicon) and a nitrogen precursor configured to react with the silicon precursor, wherein a purge gas is supplied between each step (constituting the providing of precursor gases as separate processes occurring one after the other; paragraph 0031) wherein the nitrogen precursor enacts with the surface as an excited nitrogen species (paragraph 0049) and wherein gas pulse lengths for a nitrogen precursor and a silicon precursor can be between 0.1 and 3 sec (paragraph 0036).

The Examiner notes that Clark does not state explicitly that the excited nitrogen species is supplied to or formed in the reaction space for greater than about 0.5 s. However, the Examiner takes the position that Clark’s process of providing pulses of nitrogen precursor for a period of greater that 0.1 seconds followed by a purging process to eliminate/annul the effective precursors, exemplifies that presents/effect of the nitrogen gas for greater that 0.1 second and less than 0.2 seconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11 a method wherein the excited nitrogen species is supplied to or formed in the reaction space for greater than about 0.5 s, into the method of Yoon, with the motivation that this may be utilized to vary the concentration of additional charged species, as taught by Clark.


Yoon shows, with respect to Claims #12, a method wherein a dielectric layer of silicon nitride is deposited (paragraph 0013, 0014 and 0019). 

The Examiner notes that Yoon does not state explicitly that the SiN film has an index of refraction greater than about 1.9. However, the Examiner takes the position that the normal range of index of refraction for SiN is known in the art to be 1.7 to 2.2, which is greater than the 1.9 claimed in the language of claim #12. Also, the Examiner further note that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 

Yoon shows, with respect to claim #13, a method of depositing a layer of silicon nitride dielectric (paragraph 0013) by plasma atomic layer deposition (paragraph 0013) the method comprising: providing a substrate (paragraph 0019) in a reaction space/chamber (paragraph 0019).

The Examiner notes that Yoon does not state explicitly that the silicon nitride has an etch rate of less than about 1.5 nm/min in a buffered, 7:1 dilute HF solution. However, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). For these reasons, the Examiner takes the position that neither the present specification nor the claim language has shown a method for creating the claimed silicon nitride that would have different properties of the Silicon Nitride shown by Yoon. Therefore, the Examiner takes the position that Silicon Nitride taught by Yoon has the same etch properties as that claimed. For this reason, the Examiner takes the position that the rejection is proper.

 Yoon shows, with respect to claim #14 a method of depositing a layer of silicon nitride dielectric by plasma atomic layer deposition (paragraph 0013) the method comprising: providing a substrate (paragraph 0019) in a reaction space/reactor  in a first phase (paragraph 0019), contacting the substrate with a silicon precursor (paragraph 0022) to adsorb an adsorbed species of the silicon precursor on the substrate (paragraph 0022) wherein the process cycle can be repeated (one or more cycles) to achieve the desired film thickness (paragraph 0029). 

Yoon substantially shows the claimed invention as shown in the rejection above.

Yoon fails to show, with respect to claim #14 a method wherein a second phase, contacting the substrate with excited nitrogen species to react with the adsorbed species, wherein the excited nitrogen species is supplied to or formed in the reaction space for greater than about 0.1 s, and wherein the residence time of the excited species in the reaction space during the second phase is less than about 0.2 s. 

Clark teaches, with respect to claim #14 a method wherein exposing a substrate to first precursors (silicon) and a nitrogen precursor configured to react with the silicon precursor, wherein a purge gas is supplied between each step (constituting the providing of precursor gases as separate processes occurring one after the other; paragraph 0031) wherein the nitrogen precursor enacts with the surface as an excited nitrogen species (paragraph 0049) and wherein gas pulse lengths for a nitrogen precursor and a silicon precursor can be between 0.1 and 3 sec (paragraph 0036).

The Examiner notes that Clark does not state explicitly that the excited nitrogen species is supplied to or formed in the reaction space for greater than about 0.1 s, and wherein the residence time of the excited species in the reaction space during the second phase is less than about 0.2 s. However, the Examiner takes the position that Clark’s process of providing pulses of nitrogen precursor for a period of greater that 0.1 seconds followed by a purging process to eliminate/annul the effective precursors, exemplifies that presents/effect of the nitrogen gas for greater that 0.1 second and less than 0.2 seconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14 a method wherein a second phase, contacting the substrate with excited nitrogen species to react with the adsorbed species wherein the excited nitrogen species is supplied to or formed in the reaction space for greater than about 0.1 s, and wherein the residence time of the excited species in the reaction space during the second phase is less than about 0.2 s, into the method of Yoon, with the motivation that this may be utilized to vary the concentration of additional charged species, as taught by Clark.

Yoon as modified by Clark, substantially shows the claimed invention as shown in the rejection of claim #14 above.

Yoon shows, with respect to claim #15 a method further comprising purging the reaction space between contacting the substrate with the silicon precursor and contacting the substrate with the excited nitrogen species (paragraph 0013, 0019). 

Yoon fails to show, with respect to claim #16 a method wherein the excited nitrogen species is supplied to or formed in the reaction space for greater than about 0.5 s. 

Clark teaches, with respect to claim #16 a method wherein exposing a substrate to first precursors (silicon) and a nitrogen precursor configured to react with the silicon precursor, wherein a purge gas is supplied between each step (constituting the providing of precursor gases as separate processes occurring one after the other; paragraph 0031) wherein the nitrogen precursor enacts with the surface as an excited nitrogen species (paragraph 0049) and wherein gas pulse lengths for a nitrogen precursor and a silicon precursor can be between 0.1 and 3 sec (paragraph 0036).

The Examiner notes that Clark does not state explicitly that the excited nitrogen species is supplied to or formed in the reaction space for greater than about 0.5 s. However, the Examiner takes the position that Clark’s process of providing pulses of nitrogen precursor for a period of greater that 0.1 seconds followed by a purging process to eliminate/annul the effective precursors, exemplifies that presents/effect of the nitrogen gas for greater that 0.1 second and less than 0.2 seconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #16 a method wherein the excited nitrogen species is supplied to or formed in the reaction space for greater than about 0.5 s, into the method of Yoon, with the motivation that this may be utilized to vary the concentration of additional charged species, as taught by Clark.

Yoon shows, with respect to claim #18, method wherein the silicon precursor comprises a silicon amine (BTBAS; paragraph 0007).

Yoon shows, with respect to Claims #19, a method wherein a dielectric layer of silicon nitride is deposited (paragraph 0013, 0014 and 0019). 

The Examiner notes that Yoon does not state explicitly that the SiN film has an index of refraction greater than about 1.9. However, the Examiner takes the position that the normal range of index of refraction for SiN is known in the art to be 1.7 to 2.2, which is greater than the 1.9 claimed in the language of claim #19. Also, the Examiner further note that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 

Yoon shows, with respect to claim #20, a method of depositing a layer of silicon nitride dielectric (paragraph 0013) by plasma atomic layer deposition (paragraph 0013) the method comprising: providing a substrate (paragraph 0019) in a reaction space/chamber (paragraph 0019).

The Examiner notes that Yoon does not state explicitly that the silicon nitride has an etch rate of less than about 1.5 nm/min in a buffered, 7:1 dilute HF solution. However, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). For these reasons, the Examiner takes the position that neither the present specification nor the claim language has shown a method for creating the claimed silicon nitride that would have different properties of the Silicon Nitride shown by Yoon. Therefore, the Examiner takes the position that Silicon Nitride taught by Yoon has the same etch propertied as that claimed. For this reason, the Examiner takes the position that the rejection is proper.

///
Claims #8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al., (U.S. Pub. 2009/0155606), hereinafter referred to as “Yoon” as modified by Clark (U.S. Pub. No. 2008/02413880 as applied to claim #1 and 14 above and in further view of Chandrasekharan et al., (U.S. Pub. No. 2015/0017812), hereinafter referred to as “Chandrasekharan”.

Yoon as modified by Clark substantially shows the claimed invention as shown in the rejection of claim #1 above. 

Yoon as modified by Clark fail to show, with respect to Claims #8, a method wherein in the second phase the excited nitrogen species are supplied from a remote plasma unit.

Chandrasekharan teaches, with respect to Claims #8, a method wherein in the second phase the excited nitrogen (fig. #1, item #150) species are supplied from a remote plasma (fig. #1, item #195) unit (paragraph 0027; page #4, paragraph 0028).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to Claims #8, a method wherein in the second phase the excited nitrogen species are supplied from a remote plasma unit, into the method of Yoon as modified by Clark, with the motivation that prevents the plasma process from overheating the workpiece, as taught by Chandrasekharan.

Yoon as modified by Clark substantially shows the claimed invention as shown in the rejection of claim #14 above. 

Yoon as modified by Clark fail to show, with respect to Claims #17, a method wherein in the second phase the excited nitrogen species are supplied from a remote plasma unit.

Chandrasekharan teaches, with respect to Claims #17, a method wherein in the second phase the excited nitrogen (fig. #1, item #150) species are supplied from a remote plasma (fig. #1, item #195) unit (paragraph 0027; page #4, paragraph 0028).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to Claims #17, a method wherein in the second phase the excited nitrogen species are supplied from a remote plasma unit, into the method of Yoon as modified by Clark, with the motivation that prevents the plasma process from overheating the workpiece, as taught by Chandrasekharan.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andre’ Stevenson Sr./
Art Unit 2816
12/03/2022
/MONICA D HARRISON/Primary Examiner, Art Unit 2815